Citation Nr: 9902532	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-41 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury status post anterior cruciate ligament 
reconstruction, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to June 
1976 as well as additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from February 1993 and August 1993 rating 
decisions of the St. Petersburg, Florida Regional Office 
(hereinafter the RO).  The February 1993 rating decision, 
in pertinent part, continued a 10 percent disability 
evaluation for the veterans service-connected residuals of a 
right knee injury status post anterior cruciate ligament 
reconstruction.  The August 1993 rating decision denied 
service connection for a left knee disorder secondary to the 
veterans service-connected right knee disorder.  The 10 
percent disability evaluation assigned for the veterans 
service-connected right knee disorder was also continued.  

In May 1997, the Board remanded this appeal tot he RO to 
obtain private and/or Department of Veterans Affairs 
(hereinafter VA) treatment records and to afford the 
veteran a VA orthopedic examination.  A July 1998 rating 
decision increased the disability evaluation assigned for the 
veterans service-connected residuals of a right knee injury 
status post anterior cruciate ligament reconstruction to 20 
percent.  Additionally, service connection was granted for 
overuse syndrome of the left knee and a 10 percent disability 
evaluation assigned.  The Board observes, therefore, that the 
veterans claim for entitlement to service connection for a 
left knee disorder is no longer before the Board.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.  

2.  The veterans right knee disorder is productive of no 
more than moderate impairment of the knee with active range 
of motion from 0 to 120 degrees and passive range of motion 
from 0 to 125 degrees.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right knee injury status post 
anterior cruciate ligament reconstruction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 7803, 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A well-grounded claim is one which is not 
implausible.  A review of the record indicates that the 
veterans claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

I.  Historical Review

The veterans service medical records indicate that he was 
seen in October 1975 with complaints of pain in the right hip 
and knee after twisting his right leg.  The assessment was 
sprain.  A later October 1975 entry indicated that the 
veteran had an acute knee effusion following a twisting 
injury.  The diagnosis, at that time, was partial tear of the 
right medial collateral ligament.  A subsequent October 1975 
clinical record report related a similar diagnosis.  A 
November 1975 treatment entry noted that the veteran had 
minimal residual effusion and minimal medial collateral 
ligament tenderness.  An April 1976 consultation sheet 
reported that the veteran complained of pain.  He was noted 
to have good stability of the medial collateral ligament.  
The April 1976 separation examination noted that the veteran 
had a partial tear of the medial collateral ligament of the 
right knee.  

The veteran underwent a VA general medical examination in 
July 1976.  The examiner indicated a diagnosis of partial 
tear of the right lateral meniscus.  In August 1976, service 
connection was granted for residuals of a right knee injury.  
A 10 percent disability evaluation was assigned.  

A January 1981 report from Robert T. Snowden, M.D., indicated 
an impression of probable mild anterolateral rotator 
instability of the right knee with the need to rule out a 
lateral meniscus injury.  The veteran underwent an orthopedic 
examination for VA purposes in September 1983.  As to an 
impression, the examiner indicated that the veteran had 
residual anterior instability of the right knee secondary to 
an old tear of the anterior cruciate ligament.  The examiner 
commented that the veteran may have also had a tear of the 
lateral meniscus, although his symptoms were rather modest.  
Treatment records from Dr. S. L. Clifford, dated from 
December 1986 to February 1987 indicated that the veteran 
received treatment for a disorder including his right knee 
disorder.  A March 1987 VA orthopedic examination report 
related a diagnosis of a history of a right knee injury with 
possible intra-articular pathology.  

VA treatment records dated from September 1990 to September 
1992 indicated that the veteran continued to receive 
treatment for his right knee disorder.  A February 1992 
report noted that the veteran underwent a diagnostic 
arthroscopy, partial lateral meniscectomy and debridement of 
the torn anterior cruciate ligament stump.  The operative 
diagnosis was chronic anterolateral instability with bucket-
handle tear of the lateral meniscus.  A June 1992 VA hospital 
report related that the veteran complained of instability, 
recurrent swelling and pain of the right knee.  It was noted 
that he underwent anterior cruciate ligament reconstruction.  
The final diagnosis was chronic anterior lateral rotary 
insufficiency, right knee.  VA treatment records dated from 
June 1992 to September 1992 referred to continued treatment.  

A November 1992 rating decision recharacterized the veterans 
service-connected right knee disorder as residuals of a right 
knee injury status post anterior cruciate ligament 
reconstruction.  The 10 percent disability evaluation was 
continued.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of flexion 
of either leg to 30 degrees warrants a 20 percent evaluation.  
A 30 percent evaluation requires that flexion be limited to 
15 degrees.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  
Limitation of extension of either leg to 15 degrees warrants 
a 20 percent evaluation.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).  Favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 and 10 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5256 (1998).  The 
average normal range of motion of the leg and knee is 0 to 
140 degrees.  38 C.F.R. § 4.71 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA treatment records dated from October 1992 to November 1992 
referred to continued treatment for a right knee disorder.  
An October 1992 entry indicated an impression of status post 
right anterior cruciate ligament reconstruction.  The veteran 
underwent a VA orthopedic examination in December 1992.  He 
reported that he had recurrent pain and swelling of the right 
knee which was aggravated by activities such as prolonged 
standing, walking, squatting, stooping, or going up and down 
stairs.  The examiner reported that the veteran walked with a 
satisfactory gait pattern with a  slight limp on the right.  
It was noted that there were well-healed arthroscopy portals 
as well as a well-healed surgical scar from the anterior 
aspect of the patella to the tibial tubercle region.  There 
was also a well-healed scar over the lateral aspect of the 
distal femur.  The examiner noted that there was 0 to 115 
degrees of motion.  There was no definite redness, heat or 
swelling.  It was observed that there was some mild, 
generalized tenderness to palpation.  The examiner indicated 
that no more than a gentle examination was done as far as 
checking for instability and that he was unable to ascertain 
any instability at such time.  There was 2 cm of quadriceps 
atrophy on the right.  The impression was post-operative 
anterior cruciate ligament reconstruction, right knee.  

VA treatment records dated from January 1993 to April 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent an additional VA orthopedic examination 
in July 1993.  He reported continued problems with his right 
knee since anterior cruciate ligament reconstruction in May 
1992.  The veteran indicated that he suffered a chronic type 
pain which was aggravated by prolonged standing, walking, 
squatting, stooping or going up and down stairs or steps.  
The veteran also reported that his knee continued to give 
out.  The examiner indicated that the veteran had a 
satisfactory gait pattern and that the right knee had well-
healed surgical scars.  Range of motion of the right knee was 
from 0 to 125 degrees with pain on full flexion.  There was 
no definite redness, heat, or swelling noted.  The examiner 
reported that the veteran did have tenderness to palpation 
over the proximal anterior tibial region.  It was noted that 
there appeared to be a trace positive Lachman and pivot 
shift, but that the anterior drawer sign was considered to be 
negative.  The impression included post-operative anterior 
cruciate ligament reconstruction of the right knee.  

At the March 1994 hearing on appeal, the veteran testified 
that he had problems with standing for any length of time and 
also with driving long distances.  He indicated that he did 
wear a knee brace.  The veteran stated that he had swelling 
of the right knee and that his knee would at times give out 
on him.  The veteran noted that his knee gave out on him more 
since the surgery and that at times he would have to grab 
hold of something to prevent himself from falling.  

VA treatment records dated from May 1993 to April 1996 
indicated that the veteran continued to receive treatment for 
multiple disorders.  March 1995 and September 1995 treatment 
entries related assessments of degenerative joint disease of 
the knee.  

The veteran underwent a VA orthopedic examination in April 
1996.  He reported that he continued to have chronic right 
knee pain which varied in severity.  The veteran indicated 
that prolonged periods of weight bearing as well as 
squatting, stooping or going up and down stairs would 
exacerbate his knee disorder.  He also described episodes of 
his knee giving way.  The examiner indicated that the veteran 
moved with a trace of a limp on the right.  He had well-
healed arthroscopy portals about the knee as well as a well-
healed surgical scar over the anterior and lateral aspect of 
the knee.  Range of motion of the right knee was from 0 to 
125 degrees with complaints of pain on motion.  There was no 
redness, heat or swelling noted.  The examiner indicated that 
the veteran had rather definite tenderness to palpation about 
the patellofemoral joint as well as pain with patella 
compression.  The veteran also demonstrated a rather 
significant amount of guarding secondary to pain, but the 
Lachmans and anterior drawer signs were considered negative.  
The diagnosis was residuals of a right knee injury status 
post anterior cruciate ligament reconstruction.  An April 
1996 radiological report, as to the right knee, related an 
impression of screws indicating ligament reconstruction.  

The veteran underwent an additional VA orthopedic examination 
in October 1997.  He reported that he continued to have right 
knee pain of varying severity.  The veteran also indicated 
that he had episodic periods of swelling of the knee and that 
he continued to have problems with prolonged periods of 
weight bearing such as when he was at work.  Activities such 
as squatting, stooping, or going up and down stairs were 
noted to bother his knee.  The veteran also reported that he 
continued to have episodes of the knee giving way.  The 
examiner noted that the veteran had an unremarkable gait 
pattern.  There was a well-healed surgical scar over the 
anterior aspect of the right knee as well as over the lateral 
aspect of the distal thigh region on the right.  The veteran 
had active range of motion of the right knee of 0 to 120 
degrees and passive range of motion of 0 to 125 degrees.  The 
examiner noted that the veteran had increased pain near full 
flexion of the right knee.  There was no redness, heat or 
swelling.  The examiner reported that the veteran had rather 
significant tenderness to palpation over the area of the 
lateral patellofemoral joint.  There was also some tenderness 
to palpation over the distal hamstrings, laterally.  The 
examiner indicated, as to instability, that the veteran 
demonstrated some degree of guarding, but that the Lachmans, 
anterior drawer sign, and posterior drawer sign were felt to 
be negative.  The pivot shift sign was also reported to be 
negative.  The examiner indicated that the collateral 
ligament signs were stable to stress with the knee in full 
extension and at 30 degrees of flexion.  

The impression included residuals of a right knee injury, 
status post anterior cruciate ligament reconstruction with 
right quadriceps atrophy.  The examiner commented that as far 
as limitation of function, the veteran particularly had 
problems with prolonged periods of weight bearing as well as 
activities such as squatting or climbing stairs.  The 
examiner further remarked that there was some weakened 
movement in the right leg as there was evidence of quadriceps 
atrophy and also pain was noted with activities such as 
squatting.  The examiner stated that he did not see evidence 
of excess fatigability or incoordination, but there was noted 
to be painful motion on range of motion testing as well as 
pain with uses such as with squatting.  The examiner 
indicated that it was felt that functional ability could be 
limited during flare-ups, but that it was not feasible to 
attempt to express it in terms of limitation of motion as it 
could not be determined with any degree of medical certainty.  
An October 1997 radiological report of the right knee showed 
an interference screw in the distal femur and the proximal 
tibia consistent with ligament repair.  The right knee joint 
space was noted to be maintained.  

VA treatment records dated from October 1997 to January 1998 
indicated that the veteran continued to receive treatment for 
his right knee disorder.  A January 1998 treatment entry 
noted that the veteran reported that he had giving way 
occasionally.  The examiner indicated that there was full 
range of motion of both knees.  There was tenderness of the 
right knee at the lateral inversion.  There was no laxity.  
The impression included residual bursitis of both knees.  

In a January 1998 lay statement, [redacted] reported 
that he was the veterans supervisor and that he had observed 
the veteran limping more than usual.  It was reported that 
the veteran was observed to have lost his balance on several 
instances.  In a February 1998 lay statement, [redacted], 
reported that he had heard the veteran complain of pain, 
swelling and stiffness in his right knee since his separation 
from service.  Mr. [redacted] also reported that he had noted a 
decrease in the veterans activities since his injury.  A 
July 1998 rating decision increased the disability evaluation 
for the veterans service-connected right knee disorder to 20 
percent.  The 20 percent disability evaluation has remained 
in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than moderate 
impairment of the right knee with recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1998).  The most recent October 1997 VA orthopedic 
examination report noted that the veteran reported that he 
continued to have right knee pain of varying severity.  He 
also indicated that he had episodic periods of swelling of 
the knee and that he continued to have problems with 
prolonged periods of weight bearing such as when he was at 
work.  Activities such as squatting, stooping, or going up 
and down stairs were noted to bother the veterans knee.  The 
veteran also reported that he continued to have episodes of 
the knee giving way.  The examiner noted that the veteran had 
an unremarkable gait pattern.  It was also observed that 
there was no redness, heat or swelling of the right knee.  
The examiner indicated that there was rather significant 
tenderness to palpation over the area of the lateral 
patellofemoral joint as well as some tenderness to palpation 
over the distal hamstrings, laterally.  As to instability, 
the examiner indicated that the veteran demonstrated some 
degree of guarding, but that the Lachmans, anterior drawer 
sign and posterior drawer sign were felt to be negative.  The 
examiner further reported that the pivot shift sign was 
negative and that the collateral ligament signs were stable 
to stress with the knee in full extension and at 30 degrees 
of flexion.  The impression included residuals of a right 
knee injury, status post anterior cruciate ligament 
reconstruction with right quadriceps atrophy.  An October 
1997 radiological report, as to the right knee, showed an 
interference screw in the distal femur and the proximal tibia 
consistent with ligament repair.  The right knee joint space 
was noted to be maintained.  

Additionally, the Board observes that a January 1998 VA 
treatment entry noted that the veteran reported that he had 
giving way of the knee occasionally.  The examiner noted that 
there was no laxity.  The impression included residuals of 
bursitis of both knees.  Further, the Board notes that an 
April 1996 VA orthopedic examination report noted that the 
veteran described episodes of his knee giving way.  At that 
time, the examiner indicated that the veteran had definite 
tenderness to palpation about the patellofemoral joint as 
well as pain with patella compression.  The examiner stated 
that the veteran demonstrated a rather significant amount of 
guarding secondary to pain, but that the Lachmans and 
anterior drawer signs were considered negative.  The 
diagnosis was residuals of a right knee injury status post 
anterior cruciate ligament reconstruction.  A July 1993 VA 
orthopedic examination report noted that there appeared to  
be a trace positive Lachman and pivot shift sign, but that 
the anterior drawer sign was considered to be negative.  The 
Board observes that the medical evidence clearly fails to 
indicate that the veteran suffers from severe impairment of 
the right knee with recurrent subluxation or lateral 
instability as required for a 30 percent evaluation pursuant 
to the appropriate schedular criteria noted above.  The 
examiner, pursuant to the October 1997 VA orthopedic 
examination report specifically indicated that the collateral 
ligament signs were stable to stress with the knee in full 
extension and at 30 degrees of flexion.  Additionally, as 
noted above, although the veteran was noted to demonstrate 
some guarding, the Lachmans, anterior drawer sign, posterior 
drawer sign and pivot shift were all felt to be negative.  
Additionally, a January 1998 VA treatment entry found no 
laxity.  The Board notes that the July 1993 VA orthopedic 
examination report did note a trace positive Lachman and 
pivot shift sign.  However, the more recent VA orthopedic 
examination reports were negative as to such symptomatology.  
Severe impairment simply is not shown by the evidence of 
record.  

The Board further observes that the October 1997 VA 
orthopedic examination report noted that the veteran had 
active range of motion of the right knee of 0 to 120 degrees 
with passive range of motion of 0 to 125 degrees.  The 
examiner reported that the veteran had increased pain near 
full flexion of the right knee.  It was also noted that the 
veteran had rather significant tenderness to palpation over 
the area of the lateral patellofemoral joint as well as 
tenderness to palpation over the distal hamstrings, 
laterally.  The Board observes that the examiner commented 
that as far as limitation of function, the veteran 
particularly had problems with prolonged periods of weight 
bearing as well as activities such as squatting or climbing 
stairs.  The examiner further remarked that there was some 
weakened movement in the right leg as there was evidence of 
quadriceps atrophy and also pain noted with activities such 
as squatting.  The examiner stated that he did not see 
evidence of excess fatigability or incoordination, but that 
there was painful motion on range of motion testing as well 
as pain with uses such as with squatting.  The examiner also 
indicated that functional ability could be limited during 
flare-ups, but that it was not feasible to attempt to express 
it in terms of limitation of motion.  Additionally, the Board 
notes that a January 1998 VA treatment record noted that the 
veteran had full range of motion of both knees with 
tenderness of the right knee at lateral inversion.  Also, the 
April 1996 VA orthopedic examination report indicated that 
range of motion of the right knee was from 0 to 125 degrees 
with complaints of pain on motion.  The July 1993 VA 
orthopedic examination report related similar symptomatology.  
The Board observes that the evidence of record fails to 
indicate that flexion of the right knee is limited to 15 
degrees and extension is limited to 20 degrees as required 
for a 30 percent evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5260, 5261 (1998).  The October 1997 
VA orthopedic examination report noted active range of motion 
of 0 to 120 degrees and passive range of motion of 0 to 125 
degrees.  Although the veteran had increased pain at full 
flexion of the right knee, the range of motion reported 
pursuant to the examination reports noted above, clearly is 
not indicative of an increased evaluation.  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The October 1997 VA orthopedic examination 
report noted that there was a well-healed surgical scar over 
the anterior aspect of the right knee as well as over the 
lateral aspect of the distal thigh region on the right.  
Additionally, the April 1996 VA orthopedic examination report 
related that the veteran had well-healed arthroscopy portals 
about the knee as well as a well-healed surgical scar over 
the anterior and lateral aspect of the knee. The Board also 
finds that the veterans present disability evaluation 
encompasses his objectively ascertainable functional 
impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  As discussed above, the examiner, pursuant to the 
October 1997 VA orthopedic examination, commented that as far 
as limitation of function, the veteran particularly had 
problems with prolonged periods of weight bearing as well as 
activities such as squatting or climbing stairs.  The 
examiner also indicated that there was painful motion on 
range of motion testing as well as pain with such uses as 
squatting.  The examiner further stated that the veterans 
functional ability could be limited during flare-ups, but 
that it was not feasible to attempt to express it in terms of 
limitation of motion.  The Board observes that the veteran 
has been shown to have range of motion of the right knee of 
at least 0 to 120 degrees.  Additionally, pain has been noted 
on range of motion testing.  However, the Board observes that 
the 20 percent disability evaluation encompasses the 
objectively ascertainable functional impairment presently 
shown, specifically as described pursuant to the most recent 
October 1997 VA orthopedic examination report.  Moreover, 
there is no clinically identifiable pathology warranting 
extended discussion as to whether a separately assignable 
compensable rating is appropriate.  Accordingly, the Board 
concludes that an increased evaluation for residuals of a 
right knee injury status post anterior cruciate ligament 
reconstruction is not warranted.  


ORDER

An increased evaluation for residuals of a right knee injury 
status post anterior cruciate ligament reconstruction is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
